NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                :
NORRIS H. YOUNG,                                :       Civil Action No. 17-5754 (JMV)
                                                :
                          Petitioner,           :
                                                :
                v.                              :                 OPINION
                                                :
SHERRY YATES, 1                                 :
                                                :
                        Respondent.             :
                                                :
VAZQUEZ, District Judge:

         Petitioner is a sexually violent predator (“SVP”) civilly committed at the Special Treatment

Unit at the Adult Diagnostic and Treatment Center in Avenel, New Jersey, pursuant to the New

Jersey Sexually Violent Predator Act (“SVPA”), N.J. Stat. § 30:4-27.24, et seq. He is proceeding

pro se with an Amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254

(hereinafter “Petition”). (D.E. 3.) For the reasons explained in this Opinion, the Court will deny

the Petition and will not issue a certificate of appealability.

    I.      BACKGROUND

         The New Jersey Superior Court, Appellate Division, summarized the underlying factual

circumstances of this case, on direct appeal of one of the orders extending Petitioner’s civil

commitment:

                On January 19, 2000, the State filed a petition for the
                involuntary civil commitment of N.H.Y. pursuant to the SVPA. At

1
  The proper respondent in an action under 28 U.S.C. § 2254 is the warden or administrator of the
facility currently housing the petitioner. In this case, the proper Respondent is Sherry Yates, the
administrator of the Adult Diagnostic and Treatment Center. The Court will dismiss with prejudice
the other named Respondents.
              that time, the State also sought his temporary commitment to the
              STU. The predicate offense for which the temporary commitment
              was sought stemmed from his July 3, 1985 conviction for one count
              of criminal sexual contact of a female and one count of aggravated
              sexual assault, N.J.S.A. 2C:14-2(a)(4), at knifepoint upon another
              fifteen-year-old female. He was sentenced to a twenty-year prison
              term. In July 2000, following a hearing, the court entered judgment
              declaring that N.H.Y. was a sexually violent predator in need of
              involuntary commitment to a secure facility for control, care and
              treatment.

              ....

              Dr. Dean DeCrisce, a psychiatrist, and Dr. Jamie Canataro, a
              psychologist, testified for the State. No witnesses testified on behalf
              of N.H.Y. The parties stipulated to both doctors’ qualifications and,
              subject to one correction in Dr. Canataro’s report and certain
              hearsay objections, the reports of both doctors were also admitted
              into evidence without further objection.

              ....

              Dr. DeCrisce diagnosed N.H.Y. as suffering, under AXIS I, from
              frotteurism, exhibitionism, and paraphilia. Under AXIS II, he
              diagnosed N.H.Y. as having an antisocial personality disorder. Dr.
              DeCrise opined that there was a very high risk that he would re-
              offend based upon N.H.Y.’s history of multiple sexual victims,
              “noncontact offenses, stranger victims, violent offenses, antisocial
              personality disorder, substance abuse, offenses after prior
              incarceration, early age of offending behavior, poor premorbid
              social functioning and potentially prior treatment dropout.” In his
              opinion, N.H.Y. had not mitigated the risk factors through treatment
              efforts.

In re Civ. Commitment of N.H.Y., No. A-0042-08T2, 2009 WL 102889, at *2–3 (N.J. Super. Ct.

App. Div. Jan. 16, 2009). Since 2000, the state courts issued a number of orders continuing

Petitioner’s civil commitment. Id. Ultimately, Judge Philip M. Freedman issued the 2014

continued commitment order which gave rise to the instant case. (D.E. 14-21; D.E. 14-22.)

       On direct appeal of that 2014 order, the Appellate Division summarized the remaining

background as follows:



                                                2
              N.H.Y. was scheduled for an annual review hearing in November
              2014 before Judge Philip M. Freedman. Prior to the hearing, N.H.Y.
              filed a pro se motion arguing the SVPA was unconstitutional under
              both the United States and New Jersey Constitutions. N.H.Y.
              informed the judge that he wished to argue only the constitutionality
              of the statute, not whether he should be committed pursuant to same.
              Judge Freedman denied N.H.Y.’s motion, explaining the statute’s
              constitutionality had already been established by both the United
              States Supreme Court and the New Jersey Supreme Court.

              N.H.Y. then consented to the entry into evidence of the State’s
              exhibits and disposition on the papers, asking the judge to “make a
              ruling on this case on the papers without the doctors for the state
              needing to testify.” Judge Freedman explained that he would “read
              the two reports as if they were testifying, and then [he would] read
              the treatment notes, and [then] decide the case.” Judge Freedman
              further explained that because the State provided two expert reports
              which recommended recommitment and N.H.Y. provided no report,
              it would be “extremely difficult” to rule in N.H.Y.’s favor.

              On November 21, 2014, Judge Freedman entered an order that
              N.H.Y. was still in need of commitment. That same day, the judge
              rendered a very thorough oral decision in which he reviewed the
              history of N.H.Y.’s commitment and the predicate offenses, as well
              as the evidence adduced at earlier hearings that led to the
              continuation of commitment, the current expert reports as to
              N.H.Y.’s mental health and their recommendations for continued
              commitment, as well as the reports of his progress in institutional
              programs. After noting the evidence he considered was
              uncontroverted by N.H.Y. who produced no witnesses or other
              evidence, and reviewing the statutes and case law governing such
              matters, the judge stated:

              Clearly [N.H.Y.] suffers from mental abnormalities and a serious
              personality disorder, scored in the high range of psychopathy, and
              that they affect him clearly volitionally and—and emotionally and
              cognitively as well. And they, as his record shows, predispose him
              to engage in acts of sexual violence to such a degree that I find that
              he would have serious difficulty controlling his sexually violent
              behavior and would be highly likely within the reasonably
              foreseeable future to engage in acts of sexual violence. I make all
              those findings by clear and convincing evidence.

Matter of Civ. Commitment of N.H.Y., No. A-2729-14T2, 2016 WL 5956021, at *1–2 (N.J. Super.

Ct. App. Div. Oct. 14, 2016) (emphasis added). Ultimately, the Appellate Division affirmed for

                                                3
substantially the same reasons set forth in Judge Freedman’s oral decision. Id. at *2. Petitioner

appealed that decision, and the Supreme Court of New Jersey denied certification on July 5, 2017.

Matter of Civ. Commitment of N.H.Y., 170 A.3d 322 (N.J. 2017).

       Petitioner filed his initial § 2254 petition in August of 2017, (D.E. 1.), and filed the instant

Petition in October of 2017, (D.E. 3.). Respondent filed an Answer, (D.E. 14.), and Petitioner filed

a Reply, (D.E. 21.). In his Petition, Petitioner does not appear to challenge the merits of his 2014

continued civil commitment order. (D.E. 3.) Instead, like his arguments before the state courts, it

appears that Petitioner only wishes to challenge the constitutionality of the SVPA. Id.; see N.H.Y.,

2016 WL 5956021, at *1 (“N.H.Y. informed the judge that he wished to argue only the

constitutionality of the statute, not whether he should be committed pursuant to same.”).

       To that end, Petitioner raises the following claims 2 in this case:

    1. The SVPA violates the Equal Protection and Due Process clauses of the Fourteenth
       Amendment.

           a. The SVPA “created a Suspect Class” and subjected Petitioner “to discrimination
              by arbitrarily determining that only certain individuals . . . of [the sex offender class
              were] subject to civil commitment while other similarly situated offenders were not
              subject to the same standard.” (D.E. 3, at 4, 7–8.)

           b. The SVPA “arbitrarily distinguishes between members of a similarly situated
              class,” and there is no rational basis for treating some sex offenders differently from
              others. (Id. at 6.)

    2. The SVPA is a bill of attainder in violation of Article I, Section 9, Clause 3 of the United
       States Constitution. (Id. at 9.)

    3. The SVPA is a “Special law that violates” Article IV, Section 7, Paragraph 9, of the New
       Jersey State Constitution. (Id. at 11.)




2
 The Petition lists four grounds, but grounds one and two appear to be alternative arguments to
an equal protection claim.


                                                  4
   III.      STANDARD OF REVIEW

          Section 2254(a) permits a court to entertain claims alleging that a person is in state custody

“in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

Petitioners have the burden of establishing each claim in the petition. See Eley v. Erickson, 712

F.3d 837, 846 (3d Cir. 2013). Under § 2254, as amended by the Antiterrorism and Effective Death

Penalty Act (“AEDPA”), federal courts in habeas cases must give considerable deference to the

determinations of state trial and appellate courts. See Renico v. Lett, 599 U.S. 766, 772 (2010).

          Section 2254(d) sets the standard for granting or denying a writ of habeas corpus:

                 (d) An application for a writ of habeas corpus on behalf of a person
                 in custody pursuant to the judgment of a State court shall not be
                 granted with respect to any claim that was adjudicated on the merits
                 in State court proceedings unless the adjudication of the claim-

                 (1)    resulted in a decision that was contrary to, or involved an
                 unreasonable application of, clearly established Federal law, as
                 determined by the Supreme Court of the United States; or

                 (2)     resulted in a decision that was based on an unreasonable
                 determination of the facts in light of the evidence presented in the
                 State court proceeding.

28 U.S.C. § 2254(d). Moreover, AEDPA deference applies even when there has been a summary

denial. Cullen v. Pinholster, 563 U.S. 170, 187 (2011) (citation omitted).

          “[C]learly established law for purposes of § 2254(d)(1) includes only the holdings, as

opposed to the dicta, of [Supreme Court’s] decisions,” as of the time of the relevant state-court

decision. White v. Woodall, 134 S. Ct. 1697, 1702 (2014) (quoting Williams v. Taylor, 529 U.S.

362, 412 (2000))). “Under the contrary to clause, a federal habeas court may grant the writ if the

state court arrives at a conclusion opposite to that reached by [the Supreme Court] on a question

of law or if the state court decides a case differently than [the Supreme Court] has on a set of

materially indistinguishable facts.” Williams, 529 U.S. at 412–13 (internal quotation marks

                                                    5
omitted). As to § 2254(d)(1), a federal court must confine its examination to evidence in the

record. Cullen, 563 U.S. at 180–81.

        Where a petitioner seeks habeas relief pursuant to § 2254(d)(2), on the basis of an erroneous

factual determination of the state court, two provisions of the AEDPA apply. First, the AEDPA

provides that “a determination of a factual issue made by a State court shall be presumed to be

correct [and] [t]he applicant shall have the burden of rebutting the presumption of correctness by

clear and convincing evidence.” 28 U.S.C. § 2254(e)(1); see Miller-El v. Dretke, 545 U.S. 231,

240 (2005). Second, the AEDPA precludes habeas relief unless the adjudication of the claim

“resulted in a decision that was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2).

        In addition to the above requirements, a federal court may not grant a writ of habeas corpus

under § 2254 unless the petitioner has “exhausted the remedies available in the court of the State.”

28 U.S.C. § 2254(b)(1)(A). To do so, a petitioner must “fairly present all federal claims to the

highest state court before bringing them in a federal court.” Leyva v. Williams, 504 F.3d 357, 365

(3d Cir. 2007). This requirement ensures that state courts “have ‘an initial opportunity to pass

upon and correct alleged violations of prisoners’ federal rights.’” Id. (citing United States v.

Bendolph, 409 F.3d 155, 173 (3d Cir. 2005) (quoting Duckworth v. Serrano, 454 U.S. 1, 3 (1981)).

        Even when a petitioner properly exhausts a claim, a federal court may not grant habeas

relief if the state court’s decision rests on a violation of a state procedural rule. Johnson v. Pinchak,

392 F.3d 551, 556 (3d Cir. 2004). This procedural bar applies only when the state rule is

“independent of the federal question [presented] and adequate to support the judgment.” Leyva,

504 F.3d at 365–66 (citing Nara v. Frank, 488 F.3d 187, 196, 199 (3d Cir. 2007)). If a federal

court determines that a claim has been defaulted, it may excuse the default only upon a showing



                                                   6
of “cause and prejudice” or a “fundamental miscarriage of justice.” Id. at 366 (citing Lines v.

Larkins, 208 F.3d 153, 166 (3d Cir. 2000)).

         To the extent that a petitioner’s constitutional claims are unexhausted and/or procedurally

defaulted, a court can nevertheless deny them on the merits under 28 U.S.C. § 2254(b)(2). See

Taylor v. Horn, 504 F.3d 416, 427 (3d Cir. 2007) (“Here, because we will deny all of [petitioner’s]

claims on the merits, we need not address exhaustion.”).

   IV.        ANALYSIS

         A.    Equal Protection and Due Process Claims

         First, Petitioner contends that the SVPA violates the Equal Protection and Due Process

Clauses of the Fourteenth Amendment of the United States Constitution. (D.E. 3, at 6–8.) On

habeas review, a district court must review the last reasoned state court decision on each claim.

Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991). The last reasoned state court decision with respect

to this claim is the Appellate Division’s opinion on direct appeal of Petitioner’s 2014 continued

civil commitment order. N.H.Y., 2016 WL 5956021, at *2. The Appellate Division affirmed for

substantially the same reasons set forth in Judge Freeman’s oral decision, which are as follows:

                RESPONDENT: Because the statute states that anyone, anyone
                convicted of any offense enumerated under the SVP . . . my
                argument is, under that statute and class legislation saying that the
                legislature cannot make the distinguishing (indiscernible) members
                of the same class, individuals who are similarly situated, how did
                the legislature determine that certain individuals who commit sex
                offenses must be civilly committed while others are not.

                THE COURT: Because they set up a criteria to do that. And . . .
                that’s been approved by the Supreme Court.

                ....

                THE COURT: You can commit . . . a rape, for example, and not
                have a paraphilia or - - well, let’s say, for example, you’re . . . a
                college student, you’re 20 years old, you go out with a girl, you go

                                                  7
               home to the room, you’re both in the bed and you’re naked, and
               you’re making out, now he wants to have intercourse and she says
               no, but he does it anyway that’s a rape.

               THE RESPONDENT: Yes.

               THE COURT: All right. But that’s not a paraphilic rape. You
               know, . . . no one’s going to say he has a paraphilia. Let’s assume
               he doesn’t have any personality disorders either. So that he, while
               he has committed . . . an offense, could be sent to prison for it, he
               can’t be committed, because he doesn’t meet the criteria.

               So they’ve set up a separate section of the mental health law for the
               protection of the public and/or the individual himself. That’s been
               the longstanding law in New Jersey that they can do that going back
               to State versus Krol and State versus Fields, . . . so, I’m denying
               your motion.

(D.E. 14-21, at 9:4 to 10:21.); N.H.Y., 2016 WL 5956021, at *2.

       Here, the state court’s decision was not an unreasonable application of clearly established

federal law. Although Petitioner refers to Supreme Court rulings for general principles in § 2254

cases, he fails to argue that the state court unreasonably applied any particular Supreme Court case.

(D.E. 3; D.E. 21.) Indeed, he acknowledges that his SVPA hearing Judge, “[d]enied the motion

based on previous U.S. Supreme Court precedent, such as Kansas v. Hendricks 521 U.S. 346

(1997) [and] Kansas v. Crane, 534 U.S. [407] (2002).” (D.E. 21, at 9.) Instead, he argues that his

claims are “not germane” to “the issues raised in previous constitutional adjudications.” (Id.)

       Under the Equal Protection clause, no state shall “deny to any person within its jurisdiction

the equal protection of the laws.” U.S. Const. amend. XIV § 1. “This is not a command that all

persons be treated alike but, rather, ‘a direction that all persons similarly situated should be treated

alike.’” Artway v. Attorney Gen. of State of N.J., 81 F.3d 1235, 1267 (3d Cir. 1996) (emphasis in

original) (quoting City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 439 (1985)).




                                                   8
       The level of scrutiny necessary “differs depending on the nature of the classification.” Id.

“Classifications involving suspect or quasi–suspect class, or impacting certain fundamental

constitutional rights, are subject to heightened scrutiny.” Id. (citing Cleburne, 473 U.S. at 439).

For example, classifications involving “suspect distinctions such as race, religion, or alienage” are

subject to heightened scrutiny. Cabrera v. Att’y Gen. United States, 921 F.3d 401, 404 (3d Cir.

2019). “Other classifications, however, need only be rationally related to a legitimate government

goal.” Artway, 81 F.3d at 1267 (citing Chapman v. United States, 500 U.S. 453, 465 (1991)).

               1. Suspect Class

       Petitioner appears to argue that he is a member of a suspect class because the SVPA allows

for the involuntary civil commitment of some but not all sex offenders with qualifying convictions.

(D.E. 3, at 7–8.) In other words, Petitioner argues that the category of sex offenders eligible for

civil commitment under the SVPA is a “suspect class,” and that the Court should apply heightened

scrutiny to that classification. The Court disagrees.

       The Third Circuit and this Court have long held that “sex offenders, compulsive and

repetitive or otherwise are neither suspect nor quasi-suspect classes under the Equal Protection

Clause.” L.A. v. Hoffman, 144 F. Supp. 3d 649, 673–74 (D.N.J. 2015) (citing Artway, 81 F.3d at

1267); Alves v. Ferguson, No. 01-789, 2003 WL 27376297, at *6 (D.N.J. Nov. 18, 2003); see also

B.K. v. Grewal, No. 19-05587, 2020 WL 5627231, at *7–8 (D.N.J. Sept. 21, 2020). It further

appears that every Circuit Court of Appeals that has addressed this issue has held that

sex offenders are not a suspect class. See, e.g., Duarte v. City of Lewisville, Texas, 858 F.3d 348,

354 (5th Cir. 2017); Varner v. Monohan, 460 F.3d 861, 865 (7th Cir. 2006); Doe v. Moore, 410

F.3d 1337, 1342–48 (11th Cir. 2005); United States v. LeMay, 260 F.3d 1018, 1030 (9th Cir.




                                                 9
2001); Cutshall v. Sundquist, 193 F.3d 466, 482–83 (6th Cir. 1999); Roe v. Marcotte, 193 F.3d 72,

82 (2d Cir. 1999).

        Similarly, courts have held that sub-classifications of sex offenders are not considered a

suspect class, unless that sub-classification itself implicates a suspect class. See Artway, 81 F.3d

at 1267 (addressing compulsive and repetitive sex offenders); B.K., 2020 WL 5627231, at *7–8

(addressing sex offenders subject to Megan’s Law versus those who are not), see also Duarte, 858

F.3d at 354 (addressing the “differing treatment of child sex offenders subject to state-imposed

community supervision versus those who are not”); Moore, 410 F.3d at 1346 (addressing

subclasses “based on parental relationship to victim, status of offender as a minor, insanity or civil

commitment of the offender, and release of offender from supervision prior to enactment of the

statute”).

        In sum, Petitioner’s challenged subclassification—sex offenders who are subject to civil

commitment under the SVPA—is not a suspect class. See Alves, 2003 WL 27376297, at *6. The

SVPA permits civil commitment for sex offenders if they suffer from “a mental abnormality or

personality disorder that makes the person likely to engage in acts of sexual violence if not

confined in a secure facility for control, care and treatment.” N.J. Stat. § 30:4-27.26.

“Classification according to mental illness is not recognized as a suspect class.” Alves, 2003 WL

27376297, at *6 (citing Doe v. Colautti, 592 F.2d 704, 710–11 (3d Cir. 1979)); Johnson v.

Wenerowicz, No. 10-5027, 2011 WL 1399809, at *7 (E.D. Pa. Apr. 8, 2011). Unlike suspect

classes such as race or national origin, mental illness is not “an immutable characteristic based

solely upon the accident of birth.” Wenerowicz, 2011 WL 1399809, at *7. Indeed, a key feature

of the SVPA is annual review “to determine whether the person remains in need of commitment

despite treatment.” N.H.Y., 2016 WL 5956021, at *1 (citing N.J. Stat. § 30:4-27.35, 27.32(a)).



                                                 10
Stated differently, a premise of the SVPA is that one’s eligibility for civil commitment is mutable,

i.e., subject to change. Additionally, unlike suspect classes that “frequently bear[] no relation to

[one’s] ability to perform or contribute to society,” mental abnormalities or disorders that make a

person likely to engage in acts of sexual violence have a significant bearing on one’s ability to

perform or contribute society. See N.J. Stat. § 30:4–27.25 (listing legislative findings); Cleburne,

473 U.S. at 441.

        For all of those reasons, the challenged category—sex offenders who are eligible for civil

commitment under the SVPA—is not a suspect class and “does not impact any fundamental

rights.” See Artway, 81 F.3d at 1267. Accordingly, this Court must presume that the SVPA is valid

and sustain the classification if “the statute is rationally related to a legitimate state interest.” Id.

                2. Rational Basis Scrutiny

        A statute will survive rational basis review, “if the state identifies a legitimate state interest”

and could rationally conclude that the statute served that interest. See, e.g., Sammon v. N.J. Bd.

of Medical Exam’rs, 66 F.3d 639, 644 (3d Cir. 1995). The statute, however, does not need to be

consistent in every respect “with its aims to be constitutional. It is enough that there is an evil at

hand for correction, and that it might be thought that the particular legislative measure was a

rational way to correct it.” Hoffman, 144 F. Supp. 3d at 674–75 (quoting Rogin v. Bensalem

Township, 616 F.2d 680, 689 (3d Cir. 1980)). When engaging in rational basis review, courts

should not “second guess the legislature on the factual assumptions or policy considerations

underlying the statute.” Sammon, 66 F.3d at 645. The Third Circuit has cautioned that “[i]f the

legislature has assumed that . . . [the statute] will serve the desired goal, the court is not authorized

to determine . . . . whether the desired goal has been served.” Id. Courts must “accept a legislature’s

generalizations even when there is an imperfect fit between means and ends,” and a classification



                                                    11
will not fail merely “because in practice it results in some inequality.” Heller v. Doe, 509 U.S. 312,

319–20 (1993) (internal quotation marks omitted). Instead, the only question is “whether the

legislature rationally might have believed . . . that the desired end would be served.” Sammon, 66

F.3d at 645.

       Consequently, to successfully challenge legislation subject to rational basis review, the

challengers “must convince the court that the legislative facts” which form the basis of the

classification, “could not reasonably be conceived as true by the governmental decisionmaker.” Id.

(quoting Vance v. Bradley, 440 U.S. 93, 111 (1979)). Indeed, “those attacking the rationality of

the legislative classification have the burden to negate every conceivable basis which might

support it.” Hoffman, 144 F. Supp. 3d at 675 (quoting FCC v. Beach Commc’ns, Inc., 508 U.S.

307, 315 (1993)) (internal quotation marks omitted). Ordinarily, this task is “insurmountable.” Id.

       At the outset, the Court finds that the alleged classes at issue - (1) sex offenders who are

eligible for civil commitment under the SVPA, and (2) sex offenders who are not eligible for civil

commitment under the SVPA - are not similarly situated. “Persons are ‘similarly situated’ for

purposes of an equal protection claim when ‘they are alike in all relevant aspects.’” Castaneira v.

Potteiger, 621 F. App’x 116, 121 (3d Cir. 2015) (emphasis in original) (quoting Startzell v. City

of Philadelphia, 533 F.3d 183, 203 (3d Cir. 2008)). As discussed, the SVPA permits civil

commitment for sex offenders if they suffer from “a mental abnormality or personality disorder

that makes the person likely to engage in acts of sexual violence if not confined in a secure facility

for control, care and treatment.” N.J. Stat. § 30:4-27.26. Consequently, the members of one group

each possess one or more mental conditions that make them likely to engage in sexual violence,

while members of the other do not. Instead, the two groups are different in the most critical aspect

of the statute.    The New Jersey Legislature determined that persons who possess these



                                                 12
characteristics are a danger to the public and deemed it necessary to commit these individuals for

treatment in order to protect the public from sex offenses. N.J. Stat. § 30:4–27.25 (listing legislative

findings). Accordingly, the challenged groups in this case are not similarly situated, and the Court

will deny Petitioner’s equal protection claim.

        That said, assuming arguendo that the challenged groups are similarly situated, the Court

finds that the state has a rational basis for treating the two groups differently. As a preliminary

matter, Petitioner does not appear to contest that protecting the public from sex offenses is a

legitimate government interest. (D.E. 3; D.E. 25–36.) In any event, the Third Circuit has held that

“[p]rotecting vulnerable individuals from sexual offenses is certainly a legitimate state interest.”

See, e.g., Artway, 81 F.3d at 1267; Alves, 2003 WL 27376297, at *6. Instead, Petitioner argues

that the classification at issue is not rationally related to the state’s interest. In Petitioner’s words,

the state “arbitrarily selected and classified certain individuals . . . as sexually violent predators,

and subject[s] them to civil commitment, but other individuals with qualifying convictions” under

the SVPA “are similarly situated [and] not subject to the same process.” (D.E. 3, at 6.) According

to Petitioner, the SVPA “is discriminatory and has not identified any difference between the two

classes: those committed and those not even considered for commitment.” (Id.) In other words,

Petitioner appears to argue that there is no rational reason to treat sex offenders eligible for civil

commitment under the SVPA differently from noneligible sex offenders, i.e., those who have been

convicted of a relevant sex offense but do not meet the requirements for commitment under the

SVPA.

        The Court again disagrees. The New Jersey Legislature specifically found that “[c]ertain

individuals who commit sex offenses suffer from mental abnormalities or personality disorders

which make them likely to engage in repeat acts of predatory sexual violence if not treated for



                                                   13
their mental conditions.” N.J. Stat. § 30:4-27.25. The legislature reasoned that “[t]he nature of the

mental condition from which a sexually violent predator may suffer may not always lend itself to

characterization under the existing statutory standard, although civil commitment may nonetheless

be warranted due to the danger the person may pose as a result of the [diagnosed] mental

condition.” N.J. Stat. § 30:4–27.25(b). Thus, the legislature found, “it is necessary to modify the

involuntary civil commitment process in recognition of the need for commitment of those sexually

violent predators who pose a danger to others should they be returned to society.” N.J. Stat. § 30:4–

27.25(c).

       Based on those findings, this Court concludes that the legislature rationally concluded that

sex offenders who suffer from mental conditions that make them likely to commit acts of sexual

violence “pose a different degree of risk” than sex offenders that do not suffer from those

conditions. Cf. B.K., 2020 WL 5627231, at *7–8. Additionally, the legislature rationally concluded

that committing these individuals would serve the state’s interest in protecting the public from sex

offenses. See, e.g., Alves, 2003 WL 27376297, at *6 (finding that classification based on mental

illness under the SVPA has “more than a rational relationship” to the state’s goals of protecting

the public from sex offenses).

       As the New Jersey Legislature had a rational basis for treating sex offenders eligible for

civil commitment under the SVPA differently from those that are not, Petitioner has not met his

burden. Accordingly, even if the challenged groups were similarly situated, the Court would deny

Petitioner’s equal protection claim for these reasons as well.

               3. Due Process Claims

       Next, the Court observes that Petitioner peppers the word “due process” throughout his

claims. (D.E. 3.) Petitioner does not appear, however, to state an independent due process claim.



                                                 14
Rather, he seems to be of the impression that his equal protection, bill of attainder, and state law

claims also state due process claims. In particular, Petitioner does not appear to raise a procedural

due process claim because he does not challenge any procedural aspect of his initial commitment

or the safeguards in place to challenge his continued commitment. (D.E. 3; D.E. 21.) At best,

Petitioner may be attempting to state a substantive due process claim, as he argues that the

distinctions between commitment eligible and non-eligible sex offenders is “arbitrary and

capricious.” (D.E. 21, at 20–24.) In that case, the SVPA will survive a substantive due process

challenge “if the government identifies [a] legitimate state interest that the legislature could

rationally conclude was served by the statute.” Cty. Concrete Corp. v. Town of Roxbury, 442 F.3d

159, 169 (3d Cir. 2006) (internal quotation marks omitted); Bagarozy v. Goodwin, No. 08-0468,

2008 WL 4416455, at *10 (D.N.J. Sept. 23, 2008) (addressing the SVPA and substantive due

process).

       As discussed above, classifying and committing sex offenders based on whether they

possess “a mental abnormality or personality disorder that makes them likely to commit acts of

sexual violence” bears a rational relationship to the state’s interest of protecting the public from

sex offenses. N.J. Stat. § 30:4-27.26. Consequently, to the extent Petitioner states independent due

process claims, the Court will deny those claims.

       B.     Bill of Attainder Claim

       Next, Petitioner contends that the SVPA is a bill of attainder that violates Article I, Section

9, Clause 3 of the United States Constitution. (D.E. 3, at 9.) Petitioner uses the terms “bill of

attainder,” and “bill of pains and penalties,” interchangeably throughout his papers. “A bill of

attainder is a legislative act which inflicts punishment without a judicial trial. If the punishment

be less than death, the act is termed a bill of pains and penalties. Within the meaning of the



                                                 15
Constitution, bills of attainder include bills of pains and penalties.” United States v. Lovett, 328

U.S. 303, 315 (1946). Consequently, the Court will use the term “bill of attainder” in this

discussion.

       Under the Bill of Attainder Clause, legislatures may not engage in “[l]egislative acts, no

matter what their form, that apply either to named individuals or to easily ascertainable members

of a group in such a way as to inflict punishment on them without a judicial trial.” Artway, 81 F.3d

at 1247 (quoting United States v. Brown, 381 U.S. 437, 448–49 (1965)). To determine whether a

particular statute is a bill of attainder, courts must inquire “into whether the three definitional

elements—specificity in identification, punishment, and lack of a judicial trial—are contained in

the statute.” United States v. O’Brien, 391 U.S. 367, 384 (1968). Whether a statute constitutes

punishment is critical, because the Bill of Attainder Clause “only appl[ies] to those situations in

which the injury . . . constitutes an imposition or exaction of a ‘criminal’ rather than a ‘civil’

nature.” Myrie v. Comm’r, N.J. Dep’t of Corr., 267 F.3d 251, 255 (3d Cir. 2001) (quoting Rex

Trailer Co. v. United States, 350 U.S. 148, 154 (1956)).

       In the present case, the state court’s decision was not an unreasonable application of clearly

established federal law. As discussed above, the state court rejected Petitioner’s constitutional

challenges, reasoning that the New Jersey Legislature modeled the SVPA after the Kansas SVPA

(“K-SVPA”), which was “approved by the Supreme Court.” (D.E. 14-21, at 9:4 to 10:21.) The

Third Circuit, this Court, and the New Jersey Supreme Court have all determined that commitment

under SVPA is not criminal punishment, but rather civil in nature. See, e.g., Conover v. Main,

601 F. App’x 112, 113–14 (3d Cir. 2015); Aruanno v. Hayman, 384 F. App’x 144, 150 (3d Cir.

2010); Oliver v. Santiago, No. 14-1334, 2017 WL 2735409, at *11 (D.N.J. June 23, 2017); Talbert




                                                16
v. Goodwin, No. 07-4101, 2009 WL 223710, at *7–8 (D.N.J. Jan. 29, 2009); In re Civ. Commitment

of W.X.C., 8 A.3d 174, 179 (N.J. 2010).

       To arrive at that conclusion, the Aruanno Court emphasized that the New Jersey

Legislature modeled the SVPA after the K-SVPA and that the Supreme Court upheld the

constitutionality of the K-SVPA in Kansas v. Hendricks, 521 U.S. 346 (1997). Aruanno, 384 F.

App’x at 150. The Third Circuit observed that the SVPA, like the K-SVPA, (1) is not part of the

state’s criminal code; (2) describes its procedure as civil commitment rather than punishment; (3)

houses sex offenders separately from the ordinary jail or prison population; (4) mandates treatment

tailored to the needs of SVPs; and (5) provides for the reevaluation of commitment every year,

with a potential for discharge from commitment. Id. at *4–5. For those reasons, the Third Circuit

concluded that the SVPA, like the K-SVPA, is civil, rather than criminal in nature. Id.

       In his papers, Petitioner fails to address whether civil commitment under the SVPA

constitutes punishment. (D.E. 3, D.E. 21.) Ultimately, Petitioner offers nothing to rebut the wealth

of precedent that has held that the SVPA is civil, rather than criminal in nature, and that it,

therefore, does not constitute punishment. Without such a showing, Petitioner cannot meet his

burden to show that the SVPA is a bill of attainder. Myrie, 267 F.3d at 255 (finding that petitioners

must demonstrate that the legislative act in question constitutes punishment to succeed on a bill of

attainder claim). Accordingly, the Court will deny habeas relief on this claim.

       C. State Law Claim

       Finally, Petitioner contends that the SVPA is a “Special law that violates” Article IV,

Section 7, Paragraph 9, of the New Jersey Constitution. (D.E. 3, at 11.) Petitioner essentially

repeats his federal equal protection arguments, alleging that they also demonstrate that the SVPA

is a special law that violates the New Jersey Constitution. (D.E. 3, at 11; D.E. 21, 38–39.)



                                                 17
        The Special Law Clause of the New Jersey Constitution provides that the “Legislature shall

not pass any private, special or local laws,” and then lists thirteen categories, such as roads,

taxation, and the management of public schools. N.J. Const. Art. IV, § 7, ¶ 9. Instead of addressing

the enumerated categories, Petitioner again argues that the SVPA improperly targets sex offenders

eligible for civil commitment, and “arbitrarily distinguish[es] between members of a similarly

situated class.” (D.E. 3, at 11; D.E. 21, 38–39.)

        This claim, however, alleges an error of state law, and federal habeas “relief does not lie

for errors of state law.” Estelle v. McGuire, 502 U.S. 62, 67 (1991); Johnson v. Rosemeyer, 117

F.3d 104, 110 (3d Cir. 1997). Petitioners may only obtain relief under § 2254 for violations of the

Constitution, laws, or treaties of the United States. McGuire, 502 U.S. at 68. It “is not the province

of a federal habeas court to reexamine state-court determinations on state-law questions.” Id. at

67–68. Nor can petitioners repackage errors of state law “simply by citing the Due Process

Clause,” as the Petitioner does in this case. (D.E. 3, at 11.); Johnson, 117 F.3d at 110. Accordingly,

as Petitioner’s claim challenges only an error of state law, this Court will deny habeas relief on

this claim.

   V.         CERTIFICATE OF APPEALABILITY

        Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a certificate of

appealability, an appeal may not be taken from a final order in a proceeding under 28 U.S.C. §

2254. A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies

this standard by demonstrating that jurists of reason could disagree with the district court’s

resolution of his constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327



                                                    18
(2003). Based on the discussion in this Opinion, Petitioner has not made a substantial showing of

a denial of a constitutional right.    Accordingly, this Court will not issue a certificate of

appealability.

   VI.      CONCLUSION

         For the reasons discussed above, the Court will deny the Petition and will not issue a

certificate of appealability. An appropriate Order follows.



        May 12,
Dated_____________________, 2021                              _________________________
                                                              JOHN MICHAEL VAZQUEZ
                                                              United States District Judge




                                               19
